Citation Nr: 1533205	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  04-33 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for diabetic polyneuropathy of the right foot prior to October 20, 2009, and in excess of 40 percent thereafter.

2.  Entitlement to an initial disability rating in excess of 10 percent for diabetic polyneuropathy of the left foot prior to October 20, 2009, and in excess of 40 percent thereafter.

3.  Entitlement to service connection for a left knee disability, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to October 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Washington, DC.  Jurisdiction is now with the RO in Pittsburgh, Pennsylvania.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last evaluated for his peripheral nerves in April 2015.  However, the RO did not readjudicate the issues of increased ratings for polyneuropathy of the right and left feet.  Those issues should be readjudicated based on all the evidence in the claims file, including the April 2015 VA examination.

The Veteran should also be afforded a new VA examination to assess his left knee.  At the prior examination, the examiner did not opine on whether any left knee disability was related to any of the Veteran's service-connected disabilities, specifically the neuropathy.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine the etiology of his current left knee condition.  The Veteran's claims file must be made available to the examiner for review in connection with the examination.  All indicated tests and studies should be conducted.

The examiner should answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current left knee condition had its onset in service, or is otherwise related to an incident or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current left knee condition was caused (in whole or in part) by a service-connected disability?

(c)  Is it at least as likely as not (50 percent probability or more) that the Veteran's current left knee condition was aggravated by a service-connected disability?

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition beyond its natural progression versus a temporary flare-up of symptoms.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of the hypertension (i.e., a baseline) before the onset of the aggravation.

The rationale for all opinions expressed should also be provided. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Then, readjudicate the issues of an increased rating for polyneuropathy of the right and left feet.

3.  Finally, if the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC) and an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


